            Case 5:17-cv-00967-OLG Document 70 Filed 03/09/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION



ROY C. SPEGELE, individually and on behalf             Case No. 5:17-cv-00967-OLG
of all others similarly situated,
                   Plaintiff,
       v.
USAA LIFE INSURANCE COMPANY,
                   Defendant.



  PLAINTIFF’S RESPONSE TO DEFENDANT USAA LIFE INSURANCE COMPANY’S
 MOTION FOR HEARING ON SUMMARY JUDGMENT, CLASS CERTIFICATION, AND
                          DAUBERT MOTIONS

       Plaintiff respectfully submits this response to Defendant USAA’s Motion for Hearing

(Dkt. No. 69). The Parties are currently briefing Plaintiff’s Motion for Class Certification,

Defendant’s Motion to Exclude Expert Declaration of Scott J. Witt, and Defendant’s Motion for

Summary Judgment.

       Plaintiff requested a hearing on his Motion for Class Certification (Dkt. 54) and continues

to believe that oral argument would be beneficial. Plaintiff takes no position on whether oral

argument would be helpful with respect to the Motion to Exclude and the Motion for Summary

Judgment, and understands, pursuant to the Court’s Fact Sheet, that the Court will set a hearing if

it deems one is appropriate.


Dated: March 9, 2020                          Respectfully submitted,

                                              By: /s/ Daniel C. Girard

                                              Daniel C. Girard (pro hac vice)
                                              Elizabeth A. Kramer (pro hac vice)
Case 5:17-cv-00967-OLG Document 70 Filed 03/09/20 Page 2 of 3




                           GIRARD SHARP LLP
                           601 California Street, Suite 1400
                           San Francisco, California 94108
                           Telephone: (415) 981-4800
                           Facsimile: (415) 981-4846
                           dgirard@girardsharp.com
                           ekramer@girardsharp.com

                           Larry R. Veselka (State Bar No. 20555400)
                           Smyser Kaplan & Veselka, L.L.P.
                           700 Louisiana Street, Suite 2300
                           Houston, Texas 77002
                           Telephone: (731) 221-2325
                           Facsimile: (713) 221-2320
                           lveselka@skv.com

                           Norman E. Siegel (pro hac vice)
                           Ethan M. Lange (State Bar No. 24064150)
                           STUEVE SIEGEL HANSON LLP
                           460 Nichols Road, Suite 200
                           Kansas City, Missouri 64112
                           Tel: 816-714-7100
                           Fax: 816-714-7101
                           siegel@stuevesiegel.com
                           lange@stuevesiegel.com

                           John J. Schirger (pro hac vice)
                           Matthew W. Lytle (pro hac vice)
                           Joseph M. Feierabend (pro hac vice)
                           MILLER SCHIRGER, LLC
                           4520 Main Street, Suite 1570
                           Kansas City, Missouri 64111
                           Tel: 816-561-6500
                           Fax: 816-561-6501
                           jschirger@millerschirger.com
                           mlytle@millerschirger.com
                           jfeierabend@millerschirger.com

                           Attorneys for Plaintiff Roy C. Spegele




                              2
      Case 5:17-cv-00967-OLG Document 70 Filed 03/09/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, a true and correct copy of Plaintiff’s

Response to Defendant USAA Life Insurance Company’s Motion for Hearing on

Summary Judgment, Class Certification, and Daubert Motions, was sent via CM/ECF to

all counsel of record.

                                                  /s/ Daniel C Girard
                                                  Daniel C. Girard




                                             3
